Citation Nr: 0533454	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  04-20 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Houston, 
Texas, that denied service connection for bilateral hearing 
loss and for tinnitus.  In April 2005, the veteran testified 
before the Board at a hearing that was held at the RO.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claims has been obtained.

2.  The veteran's current bilateral hearing loss was first 
manifested many years after service and is not related to his 
service or to any aspect thereof.

3.  The veteran's current tinnitus was first manifested many 
years after service and is not related to his service or to 
any aspect thereof.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.308, 3.309, 3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1111 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his current bilateral hearing loss 
and tinnitus are the result of acoustic trauma in service, 
and specifically as a result of his duties involving combat.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1131, 112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  See 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an 
injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) (2005).  "Satisfactory 
evidence" is credible evidence.  Collette, 82 F.3d at 392.  
Such credible, consistent evidence may be rebutted only by 
clear and convincing evidence to the contrary. 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  This provision does not 
establish a presumption of service connection; rather, it 
eases a combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette, 82 F.3d at 392.  The 
reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service; both of these inquiries 
generally require competent medical evidence.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
when the thresholds for at least three of these frequencies 
are 26 decibels; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2005).

Having carefully considered the veteran's claims in light of 
the record and the applicable law, the Board finds that the 
preponderance of the evidence is against the claims, and the 
appeal will be denied.

Available service medical records are negative for complaints 
or demonstration of hearing loss.  On examination prior to 
separation from service in March 1946, examination of the 
ears revealed no abnormalities.

The veteran's service personnel records indicate that he 
served in the European Theater during World War II for 20 
months, for nine of which he served in combat areas.  During 
the nine months he served in combat areas, his principal 
duties involved loading and unloading ammunition.  While the 
veteran did not receive any awards indicative of involvement 
in combat, his Form DD-214 reflects that he participated in 
battles or campaigns in Normandy Beach, Northern France, and 
Central Europe.  His service medical records (relating to 
treatment for psychiatric problems) indicate that he was 
exposed to one bombing attack and numerous air raids.  Based 
upon the above, the Board finds that the veteran had combat 
service and may therefore be presumed to have been exposed to 
acoustic trauma as he has claimed. 

The first and only post-service medical evidence showing 
treatment for hearing loss or tinnitus is dated in April 
2003, approximately 57 years after separation from service, 
when the veteran underwent VA audiological examination in 
conjunction with his claim for service connection.  This 
record indicates that the veteran has bilateral hearing loss 
compensable by VA standards and tinnitus.  At the time of 
examination, the veteran's chief complaint was a roaring 
sound in his ears, centered at the back of his head, which 
had been present for approximately 5 to 10 years.  With 
regard to complaints of hearing loss, he stated that he did 
not really notice a hearing problem, but family members had 
told him that he does not always understand what they say.  
The veteran reported that he did not use hearing protection 
during service, and that during that time he was exposed to 
artillery, heavy machine gun fire, snipers, and "screaming 
Mimi's."  Following service, he worked in a steel mill, 
where he was exposed to considerable occupational noise in 
the form of jack hammers, tractors and other machinery.  He 
did not use hearing protection during his 33 years at the 
mill.  The examiner found that exposure to occupational, 
high-intensity noise after military service likely 
contributed most to the onset of his hearing loss.  Given 
that the veteran did not report onset of tinnitus until 45 to 
50 years after separation from service, the examiner found 
that the veteran's tinnitus was likely not related to his 
service.  Rather, the examiner found that the veteran's 
tinnitus was as likely as not related to the conditions which 
were responsible for his hearing loss.

Despite that in this case the veteran may be presumed to have 
been exposed to noise or acoustic trauma in service, there is 
no evidence of onset of hearing loss or tinnitus during 
service, or of manifestation within one year of separation 
from service.  Nor is there medical evidence of a linkage 
between the veteran's current bilateral hearing loss or 
tinnitus and his service.  Most significantly, the currently 
available evidence does not show the onset of hearing loss 
for many years after service and the evidence tends to show 
that the hearing loss and tinnitus are the result of post-
service noise exposure.  Accordingly, the Board finds that 
service connection is not warranted for either hearing loss 
or tinnitus.

The Board has also considered the veteran's assertions that 
his current bilateral hearing loss and tinnitus are related 
to service.  However, as a layman, the veteran is not 
competent to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in April 2003 and 
January 2005; a rating decision in June 2003, and a statement 
of the case in May 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained an examination.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


